DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinya et al. (JP 2000197373 A) in view of Janky et al. (7,161,254 B1).
Regarding claim 10, Kinya an apparatus comprising: an electronics module (electronic devices instead of oscillation device 19, see translation page 4); and  a resonant electric generator having a resonant frequency f0, the resonant frequency f0 being comparable to a vibrational frequency fvibration of diesel-powered mechanical equipment (the vibration source (10) outside the power generation device such as a car or train or other vehicle bodies, see translation, page 3), the resonant electric generator comprising: a magnet (the rotor 4 including permanent magnet) having an associated a magnetic field; a coil (16a) electrically coupled to the electronics module; and a resilient member (11) configured, when the apparatus (10) is vibrated at or around the resonant frequency f0, to cause relative oscillation of the coil (16a) and the magnet (14) so as to induce an electric current in the coil (16a) to thereby power the electronics module (19).
Kinya is silent as to a storage module configured to store electrical power from the resonant electrical generator.
Janky discloses electrical energy storage device (32) configures to store electrical power from the vibration-to-electrical energy transducer (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by using an electrical storage device to store the electrical energy from the transducer as disclosed by Janky in order to store the electrical energy from the vibration-to-electric energy transducer.
Regarding claim 11, wherein the storage module (32) is a capacitor or rechargeable battery (Janky, col. 5 and ll. 16-17).
Regarding claim 12, wherein the magnet (42) is an electromagnet powered by electrical power stored in the storage module (fig. 5).
Regarding claim 13, wherein the magnet (42) is a permanent magnet.
Regarding claim 14, Kinya discloses a system comprising: mechanical equipment (10) that vibrates at a frequency fvibration in use; an apparatus attached to the mechanical equipment such that the apparatus also vibrates when the mechanical equipment is in use, the apparatus comprising: an electronics module (19); and  a resonant electric generator having a resonant frequency f0, the resonant frequency f0 being comparable to the vibrational frequency fvibration of the mechanical equipment (10), the resonant electric generator comprising: a magnet (14) having an associated a magnetic field; a coil (16a) electrically coupled to the electronics module (19); and a resilient member configured, when the apparatus is vibrated at or around the resonant frequency f0, to cause relative oscillation of the coil (16a) and the magnet so as to induce an electric current in the coil to thereby power the electronics module.
Kinya is silent as to a storage module configured to store electrical power from the resonant electrical generator.
Janky discloses electrical energy storage device (32) configures to store electrical power from the vibration-to-electrical energy transducer (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by using an electrical storage device to store the electrical energy from the transducer as disclosed by Janky in order to store the electrical energy from the vibration-to-electric energy transducer.
Regarding claim 18, wherein the mechanical equipment is powered by a diesel engine (36).
Regarding claim 19, Kinya discloses a method comprising:
attaching an apparatus to mechanical equipment (10) that vibrates at a frequency fvibration in use, wherein the apparatus is attached to the mechanical equipment such that the apparatus also vibrates when the mechanical equipment is in use, the apparatus comprising: an electronics module (19); and
a resonant electric generator having a resonant frequency f0, the resonant frequency f0 being comparable to the vibrational frequency fvibration of the mechanical equipment, the resonant electric generator comprising: a magnet (14) having an associated a magnetic field; a coil (16a) electrically coupled to the electronics module (19); and a resilient member (11); using the mechanical equipment such that the mechanical equipment and the attached apparatus both vibrate at the vibrational frequency fvibration, thereby causing relative oscillation of the coil  (16a) and the magnet (14) so as to induce an electric current in the coil (16a); and powering the electronics module (19) with the induced electric current.
Kinya is silent as to a storage module configured to store electrical power from the resonant electrical generator.
Janky discloses electrical energy storage device (32) configures to store electrical power from the vibration-to-electrical energy transducer (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by using an electrical storage device to store the electrical energy from the transducer as disclosed by Janky in order to store the electrical energy from the vibration-to-electric energy transducer.
Claims 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kinya et al. (JP 2000197373 A) in view of Janky et al. (US 7,161,254 B1) and further in view of Allen et al. (US 2010/0101537.
Regarding claim 15, Kinya in view of Janky discloses all the limitations as applied to claim 14 above, but is silent as to fuel supply system.
Allen discloses a fuel supply for the mechanical equipment (100); and an actuator  (116) configured to control a supply of fuel from the fuel supply to the mechanical equipment: wherein an electronics module (124) is configured to control the actuator (116) by means of an electronic actuator control signal (136). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by controlling the fuel supply injection using an electronic controller as disclosed by Allen to efficiently control the fuel supply to the mechanical equipment.
Regarding claim 16, wherein the electronic actuator control signal  (136) is based on one or more of: a control signal received from a remote location by means of a wireless receiver of the electronics module; and a control schedule (look-up-table 406) stored in a memory (408) of the electronics module.
Regarding claim 17, wherein the electronics module is configured to control the actuator (116) to restrict the supply of fuel based on the received control signal (136).
Regarding claim 21, Kinya discloses all the limitations as applied to claim 19, but is silent as to fuel supply system as claimed.
Allen discloses an actuator (116) to control a supply of fuel from a fuel supply to the mechanical equipment (100); and an electronics module (124) controlling the actuator by means of an electronic actuator control signal (136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by controlling the fuel supply injection using an electronic controller as disclosed by Allen to efficiently control the fuel supply to the mechanical equipment.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kinya et al. (JP 2000197373 A) in view of Janky et al. (US 7,161,254 B1) and further in view of Holgersson et al. (WO 2016/0978.
Kinya in view of Janky discloses all the limitations as applied to claim 19 above, but is silent as to electronic module to collect data such ass location of the mechanical equipment.
Holgersson discloses location monitoring sensor (60) that includes a GPS receiver, page 7 and line 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya in view Janky by using location module including a GPS receiver as disclosed by Holgersson to determine the location of the mechanical equipment.
Allowable Subject Matter
Claims 1-6 and 8-9 are allowed over prior art of record.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/01/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747